                                           Northern District Of Ohio
                                         United States Bankruptcy Court
                                         Ralph Regula U.S. Courthouse
                                          401 McKinley Avenue SW
                                               Canton, OH 44702
                                                 Case No. 19−61745−rk

In re:
   Leon Virgil Griffith
   603 15th Street NE
   Canton, OH 44714−2505
Social Security No.:
   xxx−xx−8110




                                                    FINAL DECREE


The Court, in reliance upon the certification of the case trustee, finds that the estate of the debtor(s) has been fully
administered.

    The deposit required by the Plan has been distributed.

It is therefore Ordered that:

    Lisa M. Barbacci, Trustee − Canton is discharged as Trustee of the estate of the debtor and any bond required by
11 U.S.C. § 322 is cancelled.

    The Chapter 7 case of the debtor(s) is closed; and

    Other provisions as needed.




Dated: January 3, 2020                                        /s/ Russ Kendig
Form ohnb136a                                                 United States Bankruptcy Judge




       19-61745-rk       Doc 16       FILED 01/03/20         ENTERED 01/03/20 19:25:03                Page 1 of 1
